Per Curiam.
This matter purports to be a petition for writ of mandate. Rule 2-35 of this court, 1954 Edition, provides that petitions for writs of mandate shall be verified and filed in triplicate and if the relief sought relates to a proceeding in an inferior court, as does the petition herein, certified copies of all pleadings, orders and entries pertaining to the subject matter must be set out in the petition, or submitted as exhibits thereto.
Petitioner herein has not complied with this rule and for that reason said petition is dismissed.
Note. — Reported in 139 N. E. 2d 185.